DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I (claims drawn to methods comprising analysis of SLC30A2 polynucleotide sequences, and the particular sequence that is SEQ DI NO:  2, in the reply filed on 01/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-16, 18, 20, 21 and 27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.

Objection to the Specification
Failure to Comply with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below:  
Figures 1C and 1D of the drawings provide polynucleotide sequences, but the disclosed sequences are not identified, in either the drawing itself or the Brief 
In order to comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825), Applicant must submit an amendment directing the insertion of the SEQ ID NOs from the sequence listing into the appropriate portions of the specification.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear over recitation of the phrase “for evaluating detecting a low zinc content”, as recited in the preamble of claim 1.  The phrase is unclear where there is no step of “evaluating”, and the claim would be more clear if the phrase is amended to provide “for [[evaluating]] detecting a low zinc content”, consistent with the recitation in part b. of claim 1.
Claim 1 is unclear over recitation of the phrase “determining the presence of a mutation” because it is unclear if the step is intended to require that the mutation is in fact present or detected, or if the claim is intended to encompass the analysis of an 
Claims 2-13 are unclear over recitation of the phrase “wherein detection of said mutation in said SLC30A2 polynucleotide indicates that said composition has a low zinc content”, as recited in step b. of claim 2.  It is unclear if the phrase is merely an asserted property of the recited mutation, of if the phrase is intended to require that the mutation is in fact present and detected by the screening.
Claims 2-13 are unclear over recitation of the phrase “said breastfed infant consuming said composition” because there is no antecedent basis for any “breastfed infant consuming said composition”; there is no prior recitation or requirement that the composition of step a. is consumed by the breasted infant as recited in the preamble of claim 2.
Claim 4 is unclear over recitation of the phrase “said SLC30A2 polynucleotide comprises a polynucleotide sequence as set forth in SEQ ID NO:  1” because the sequence of SEQ ID NO:  1 is a wild-type SLC30A2 mRNA sequence.  In so far as the sequence appears to be required for the claims, it is thus unclear how a mutation is detected if the required sequence is the wild-type (i.e.:  no mutation sequence).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas and a natural phenomenon related to that abstract idea. This judicial exception is not integrated into a practical application as detailed below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong one. Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (recognized judicial exceptions)? Yes- The claims recite a law of nature and an associated abstract idea.  
In particular, the claims (i.e.: each independent claim) recite "wherein the presence of said mutation in said SLC30A2 polynucleotide, indicates that said breast milk has a low zinc content" (claim 1) and “wherein detection of said mutation in said SLC30A2 polynucleotide indicates that said composition has a low zinc content”.
This limitation sets forth a relationship between the presence of a mutation and whether or not a composition comprises a breast milk with a low zinc content. This naturally occurring relationship is a natural law, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  Thus, the claims are directed to a natural law.
Additionally, the presentation in the claims where the determined or detected presence of a mutation “indicates” a low zinc quality of a composition sets forth " is an abstract idea that is a mental process, which is the evaluation of data or information in the human mind and drawing a conclusion.

Step 2A, prong two. The judicial exception(s) to which the claims are directed are not clearly required to be integrated into a practical application.  There are no additional elements that integrate the judicial exceptions into a practical application, such as a method step applying the judicial exceptions by administering a particular treatment for the low zinc quality in a milk composition.  


It is noted that while claim 2 recites “administering”, this aspect of the claims has been addressed previously in this Office Action for issues of indefiniteness.  Where the claim does not clearly require the detection of particular pathological gene content associated with milk being consumed by a particular subject, and the subsequent administration of zinc to that particular subject, the conclusion that the judicial exception is not integrated into a practical application is appropriate.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the claims are directed only to steps that are data collection and analysis, which are not additional practical steps.  Even if one were to consider the methods as they may includes obtaining a sample, and detecting gene content in the sample, such steps related to analysis of SLC30A2 gene sequences were known in the prior art and are routine and conventional.  In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;



viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Additionally, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the detections of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. 
Furthermore it is noted that the prior art teaches the analysis of mutations in the SLC30A2 gene sequence, as well as the association of such mutations with low zinc concentrations in breast milk and transient neonatal zinc deficiency (e.g.:  Itsumura, et al (2013), cited on the IDS of 08/23/2021).  Additionally, when discussing ways to detect mutations in the SLC30A2 gene the specification teaches such analytical methods were known in the art (e.g.:  para 0057-0059).  Thus it is clear that the collection of data consistent with the claimed methods is not inventive.

Where the claims may require only practical steps that have been routinely practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible 

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility.'

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112 1st ¶ - Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant rejection of claims for lack of adequate written description is relevant to the claims as they are drawn to detecting any mutations or polymorphism (i.e.:  gene alteration) in a SCL30A2 polynucleotide, and where the polynucleotide sequences are specifically indicative of low zinc content in a breast milk sample.  The claims encompass an extremely large breadth of structures generically encompassing any alterations (e.g.:  including but not limited to any single or multiple nucleotide insertions, deletions of substitutions, or larger alterations such as translocations, fusions, exonic deletions), and alterations anywhere in a SCL30A2 gene (e.g.:  coding sequences, introns, splice sites, promoters, upstream enhancers, downstream regulatory elements).  But the specification teaches only specific examples of particular alterations in SLCO30A2 (i.e.:  detected in a TNZD-related subjects; or available in the Exome Aggregation Consortium (ExAC) database).  

Possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to potentially identify other variants that can be used in the claimed methods is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itsumura et al (2013) (cited on the IDS of 08/23/2021).
Regarding the limitations of claim 1, Itsumura et al teaches the steps of providing a composition comprising breast milk (e.g.:  p.2 – Clinical data “The mother’s breast milk and serum zinc levels were subsequently evaluated. The breast milk zinc level (0.02 mg/dL) was lower than the normal level expected during the fourth week of lactation (0.2 mg/dL)” and also teaches determining the presence of a mutation (e.g.: a T to C transition (c.454T.C) at exon 4, and a C to T transition (c.887C.T) at exon 7; see Figure 1B and 1C) in a SLC30A2 polynucleotide sequence (e.g.:  p.2 - Sequencing of SLC30A2/ZnT2 and SLC30A4/ZnT4).  The reference teaches that the (c.454T.C) is a loos of function mutation.
Further relevant to the limitations of claims 2 and 3, the reference teaches that baby had symptoms of zinc deficiency, and that infants fed on the milk with low zinc content develop transient neonatal zinc deficiency.  The reference provides that infant was given oral zinc replacement therapy with Polaprezinc, which alleviated the effects of zinc deficiency.

Relevant to the limitations of claims 6 and 7, the reference teaches that the (c.454T.C) is a loos of function mutation.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The thesis of Sandra Castillo San Juan (2014) teaches a several mutations in the SLC30A2 gene, including a polymorphism at the codon encoding the Gly at 280 that is a G to A polymorphism corresponding to position 839 of the SLC30A2 sequence (i.e.:  rs200846211 on page 39).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634